

116 HR 1085 IH: Give it Back to the Taxpayers Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1085IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mrs. Lesko (for herself, Mr. Gosar, Mr. Meadows, Mr. Schweikert, Mr. Biggs, Mr. Davidson of Ohio, and Mr. Chabot) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require any amounts remaining in Members’ Representational Allowances at the end of a fiscal
			 year to be deposited in the Treasury and used for deficit reduction or to
			 reduce the Federal debt.
	
 1.Short titleThis Act may be cited as the Give it Back to the Taxpayers Act. 2.Requiring amounts remaining in members’ representational allowances to be used for deficit reduction or to reduce the Federal debt (a)In generalNotwithstanding any other provision of law, any amounts appropriated for Members’ Representational Allowances for the House of Representatives for a fiscal year which remain after all payments are made under such Allowances for the year shall be deposited in the Treasury and used for deficit reduction, except that in the case of a fiscal year for which there is no Federal budget deficit, such amounts shall be used to reduce the Federal debt (in such manner as the Secretary of the Treasury considers appropriate).
 (b)DefinitionAs used in this Act, the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress.
 (c)Effective dateThis Act shall apply with respect to fiscal year 2019 and each succeeding fiscal year. 